BROWN, J.
The defendant had no legal right to take the mules from the possession of the witness, Cora Knight, by force, and if, as the evidence offered by the state tends to show, defendant in order to gain possession of the mules, laid hands on the witness in a rude, rough, or angry manner and thrust her aside, he is guilty of an assault and battery.—Jacobi v. State, 133 Ala. 8, 32 South. 158; Murdock v. State, 65 Ala. 520.
■ The fact that the defendant had in his possession a mortgage on these mules and was acting as agent of another to take them, afforded no justification or excuse for committing a breach of the peace. The law affords a remedy for the protection of private rights and ad*101monishes all persons, who feel that their rights have been invaded, to seek relief through the remedies it affords. “The public peace is a superior consideration to any one man’s private property; and if individuals were once allowed to use private force as a remedy for private injuries, all social justice must cease, the strong would give law to the weak, and every man would revert to a state of nature.”—Hendrix v. State, 50 Ala. 148; Ward v. State, 28 Ala. 53.
The trial court ruled in accordance with these principles, and the judgment is affirmed.
Affirmed.